DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6-9, 14-17, 19-22, and 27-31 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, inter alia, a device comprising: a selection circuit that is external to the antenna structure; the antenna structure comprising: wherein the second coil is electrically connected in series with the first coil via an electrical junction between the second coil end of the first coil and the first coil end of the second coil, wherein the second coil comprises a plurality of conductive wires that (i) each has a plurality of turns, and (ii) are electrically connected in parallel with one another, wherein the second coil comprises an insulating material separating at least two conductive wires of the plurality of conductive wires, and wherein the second coil comprises at least one connector connecting two or more conductive wires of the plurality of conductive wires; and first, second, and third terminals that are physically available for connection with the selection circuit that is external to the antenna structure, wherein (i) the first terminal is electrically connected to the first coil end of the first coil (ii) the second terminal is electrically connected to the second coil end of the second coil, and (iii) the third terminal is electrically connected to a point along at least one of the first or second coils that is between the first and second terminals, wherein the antenna structure is capable of operating in each of (i) a first operating mode in which a conducting path is formed across a first pairwise combination of the first and second terminals such that electrical current flows through both the first coil and the second coil, (ii) a second operating mode in which a conducting path is 
wherein the selection circuit is configured to cause the antenna structure to operate in a given one of the first, second, and third operating modes, and thereby tune an inductance of the antenna structure, via selective connection of a given one of the first, second, and third pairwise combinations of the first, second, and third terminals.
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached on Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837